Citation Nr: 0500745	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  00-16 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956, and from April 1956 to January 1974.  He died in June 
1998.  The appellant is the veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that in a July 2002 decision, the Board 
denied entitlement to service connection for the cause of the 
veteran's death.  Accordingly, the sole issue remaining for 
appellate review is that of entitlement to DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318(b).

The Board further notes that, at the time of the 
aforementioned Board decision in July 2002, there was in 
effect a temporary stay on the adjudication of 38 U.S.C.A. 
§ 1318(b) claims.  That stay has now been removed.  
Accordingly, the Board will proceed with review of the issue 
of entitlement to DIC pursuant to the provisions of 38 
U.S.C.A. § 1318(b).

The case was most recently before the Board in September 2003 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

As requested, the appellant was scheduled for a Board hearing 
in June 2002.  She failed to appear for this hearing without 
explanation.  She has not requested that the hearing be 
rescheduled.  Accordingly, her request for a Board hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran died in June 1998.

2.  The combined rating for the veteran's service-connected 
disabilities was 60 percent from January 27, 1993, through 
April 12, 1996, 100 percent from April 13, 1996, through May 
1997, and 80 percent from June 1, 1997, until the veteran's 
death.  

3.  A total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was in effect from June 1, 1997, until the veteran's death.  

4.  No claim was pending at the time of the veteran's death, 
and there is no current allegation of clear and unmistakable 
error in any prior decision.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provision of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was not a prisoner of war.  As noted above, he 
retired from active duty in January 1974.  The record 
reflects that he died in June 1998.  

The combined rating for the veteran's service-connected 
disabilities was 60 percent from January 27, 1993, through 
April 12, 1996, 100 percent from April 13, 1996, through May 
1997, and 80 percent from June 1, 1997, until the veteran's 
death.  A TDIU was in effect from June 1, 1997, until the 
veteran's death.  

At the time of the veteran's death, no claim was pending and 
there is currently no allegation of clear and unmistakable 
error in any prior decision.

Analysis

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that he veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002); 38 C.F.R. § 3.22(a) (2004).

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication of claims for 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318.  During the pendency of the appeal, questions regarding 
the interpretation of the law and implementing regulations 
governing DIC claims have since been resolved and 
subsequently, the stay on adjudication of such claims was 
lifted.

In this regard, the Board notes that in Wingo v. West, 11 
Vet. App. 307 (1998), the Court interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have been 
entitled to a total disability rating for the required period 
if the veteran had applied for compensation during his 
lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his lifetime, established a 
right to receive total service-connected disability 
compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  Therefore, a hypothetical claim is not 
authorized under 38 U.S.C.A. § 1318.  

Thereafter, in Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death), the implementing regulation, 38 C.F.R. § 
20.1106, does permit "hypothetical entitlement." 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in  
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC  
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38  
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 1318, 
was never intended to provide for "hypothetical entitlement" 
to DIC.  Rather, "entitled to receive" is properly 
interpreted now by section 3.22 of VA regulations.  Because 
the Federal Circuit upheld in NOVA I VA's position that the 
amendments to 38 C.F.R. § 3.22 were "interpretative," the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. §§ 1311(a)(2) 
or 1318, no matter when the claim was filed.  So the only  
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

The veteran was not a prisoner of war, he died more than 10 
years following his retirement from active service, and he 
was not receiving or entitled to receive compensation at the 
100 percent rate for the 10-year period immediately preceding 
his death.  There has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, the Board notes that in cases such as this where the 
law is dispositive and there is no additional evidence that 
could be obtained to substantiate the claim, no further 
action is required to comply with the notice and duty to 
assist requirements of the Veterans Claims Assistance Act of 
2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) or the regulations implementing 
it.  See VAOPGCPREC 5-2004 (June 23, 2004).



ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


